PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant purchased seeks $500.00 for reimbursement of a fee paid to a treating physician for professional services rendered during a deposition taken by the parties in a Workers’ Compensation claim.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $500.00.
Award of $500.00.